DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted October 14, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-7, 9-16, and 18-22 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1, 2, 5, 7, 9, 11, 12, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
U.S. Patent No. 7,245,582 (hereinafter “Roberts”), in view of U.S. Patent No. 6,973,032 (hereinafter “Casley”), and in further view of U.S. Publication No. 2005/0047405 (hereinafter “Denzel”) or, in the alternative,
Roberts, in view of Denzel.

Regarding claim 1: Roberts teaches an apparatus, comprising: a switch core defining a single logical entity and including a multi-stage switch fabric, the multi-stage switch fabric including: a first stage of switches; a second stage of switches operatively coupled to the first stage of switches via a first unidirectional path from the first stage of switches to the second stage of switches; and a third stage of switches operatively coupled to the second stage of switches via a second unidirectional path from the second stage of switches to the third stage of switches, the third stage of switches being operatively coupled to the first stage of switches via a third path from the third (See, e.g., figures 2-4; switch core includes three stages 24, 26, and 28; paths progressing through switching elements are unidirectional; note also col. 6, lines 48-64. Paths from the third stage to the first stage traverse controller 22.).
Roberts may teach or imply (by virtue of the association(s) between the respective path nodes taught therein), but does not explicitly state “each switch in the third stage of switches being operatively coupled with a unique switch in the first stage of switches.” However, Casley teaches a system that overlaps much of the system of Roberts (See, e.g., the multi-stage switch fabric of figure 1.). Casley also teaches progressing flow control signals based on an amount of received data through a multi-stage switch, and feeding them back to an earlier stage/respective element (See, e.g., figure 8; col. 2, lines 9-30. Note also figure 5.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Casley, such as the signaling functionality, within the system of Roberts, in order to limit congestion/promote throughput.
Roberts modified by Casley does not explicitly teach the operative coupling between the third and first switch “without intervening switches.” To the extent this feature is not inherent to Roberts modified by Casley (by virtue of the intervening devices not being switches), this feature is nevertheless taught by Denzel (See, e.g., figures 3-5 and [0048]-[0055]; third-stage switch modules are directly connected to respective first-stage switch modules.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Denzel, such as the switch processing and connection functionality, within the system of Roberts modified by Casley, in order to reduce data lines and/or capitalize on single device integration (note Denzel [0055]).


Regarding claims 2 and 12: Roberts modified by Casley and/or Denzel further teaches wherein the multi-stage switch fabric includes a non-blocking Clos network (See, e.g., Roberts: col. 2, lines 29-32; col. 4, lines 59-63. See also Casley: col. 5, lines 15-23.). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the apparatus of claim 2 is applicable to the method of claim 12.

Regarding claims 5 and 15: Roberts modified by Casley and/or Denzel further teaches wherein the first stage of switches and the third stage of switches are included in a common chip package (See, e.g., Denzel: [0048] and [0055].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the apparatus of claim 5 is applicable to the method of claim 15.

Regarding claim 7: Roberts modified by Casley and/or Denzel further teaches wherein the multi-stage switch fabric further includes: a processor operatively coupled to the second stage of switches, the processor configured to send a flow-control signal to the first stage of switches via the third stage of switches, the flow-control signal being generated based on an amount of data received from the first stage of switches and configured to cause the first stage of switches to stop sending data to the second stage of switches (See, e.g., Casley: figure 8; col. 2, lines 9-30; flow control signals are progressed based on an amount of received data through a multi-stage switch, and feeding them back to an earlier stage/respective element. See also Denzel figure 5.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claims 9, 18, and 19: Roberts modified by Casley and/or Denzel further teaches wherein the switch core is configured to provide non-blocking connectivity at line rate between a first peripheral processing device and a second peripheral processing device, the first peripheral processing device being coupled to an ingress port in the plurality of ingress ports, the second peripheral processing device being coupled to an egress port from the plurality of egress ports (See, e.g., Roberts: col. 2, lines 29-32; col. 4, lines 59-63. See also Casley: col. 5, lines 15-23.). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the apparatus of claim 9 is applicable to the methods of claims 18 and 19.

Regarding claim 11: Roberts teaches a method, comprising: 
sending data from an ingress port in a plurality of ingress ports to an egress port in a plurality of egress ports via a switch core, the switch core configured to be coupled to a plurality of peripheral processing devices via the plurality of ingress ports and the plurality of egress ports, the switch core defining a single logical entity and including a first stage of switches, a second stage of switches, and a third stage of switches (See, e.g., figures 2-4; switch core includes three stages 24, 26, and 28.);
[receiving] data from a first stage of switches operatively coupled to the second stage of switches via a first unidirectional path from the first stage of switches to the second stage of switches; sending [data] via a second unidirectional path between the second stage of switches and the third (See, e.g., figures 2-4; particular paths progressing through switching elements are unidirectional; note also col. 6, lines 48-64.); and 
sending [data] using the third stage of switches, from the third stage of switches to the first stage of switches via a third path communicatively coupling the third stage of switches with the first stage of switches (See, e.g., figure 3; note path(s) via controller 22.).
Roberts does not explicitly state the following flow control functions “generating a flow-control signal, at the second stage of switches based on an amount of the data received from [the] first stage,” “sending the flow-control signal from the second stage of switches to the third stage of switches,” nor “sending the flow-control signal… from the third stage of switches to the first stage of switches.” However, Casley teaches a system that overlaps much of the system of Roberts (See, e.g., the multi-stage switch fabric of figure 1). Casley also teaches progressing flow control signals based on an amount of received data through a multi-stage switch, and feeding them back to an earlier stage (See, e.g., figure 8; col. 2, lines 9-30.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Casley, such as the signaling functionality, within the system of Roberts, in order to limit congestion/promote throughput.
Roberts modified by Casley does not explicitly teach the operative coupling between the third and first switch “without intervening switches.” To the extent this feature is not inherent to Roberts modified by Casley (by virtue of the intervening devices not being switches), this feature is nevertheless taught by Denzel (See, e.g., figures 3-5 and [0048]-[0055]; third-stage switch modules are directly connected to respective first-stage switch modules.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Denzel, such as the switch processing and connection functionality, within the (note Denzel [0055]).
Denzel also teaches the said flow control functions (figures 3-5 and [0048]-[0055]). Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate the said features of Denzel within the system of Roberts solely, in order to enable the said advantages.

8.	Claims 3, 4, 10, 13, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, in view of Casley, and/or in further view of Denzel, and in further view of U.S. Publication No. 2008/0285449 (hereinafter “Larsson”).

Regarding claims 3 and 13: Roberts modified by Casley and/or Denzel may teach or imply (See, e.g., Roberts: col. 5, lines 55-56.), but does not explicitly state wherein the first unidirectional path includes an optical connector. To the extent this feature is not inherent or adequately taught in the system of Roberts modified by Casley, it is nevertheless taught by Larsson (See, e.g., [035] and [0065].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the connection functionality, within the system of Roberts modified by Casley and/or Denzel, in order to setup a switching system and/or improve throughput.
The rationale set forth above regarding the apparatus of claim 3 is applicable to the method of claim 13.

Regarding claims 4 and 14: Roberts modified by Casley and/or Denzel may teach or imply, but does not explicitly state wherein the first unidirectional path includes a midplane connector. (See, e.g., [0044] and [0065]; note “backplane.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the connection functionality, within the system of Roberts modified by Casley and/or Denzel, in order to setup a switching system and/or improve throughput.
The rationale set forth above regarding the apparatus of claim 4 is applicable to the method of claim 14.

Regarding claims 10 and 20: Roberts modified by Casley and/or Denzel substantially teaches the apparatus as set forth above regarding claim 1, but does not explicitly state wherein the plurality of ingress ports includes at least 1,000 ports, and the plurality of egress ports includes at least 1,000 ports. However, this feature is taught by Larsson (See, e.g., [0007].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the connection functionality, within the system of Roberts modified by Casley and/or Denzel, in order to setup a switching system and/or improve throughput.
The rationale set forth above regarding the apparatus of claim 10 is applicable to the method of claim 20.

9.	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 
Roberts, in view of Casley, and in further view of Denzel, or, in the alternative,
Roberts, in view of Denzel, and in further view of U.S. Patent No. 6,771,645 (hereinafter “Sasagawa”).

Regarding claims 6 and 16: Roberts modified by Casley and/or Denzel further teaches wherein the third path is a bidirectional path between the first stage of switches and the third stage of switches (See, e.g., Roberts: figure 3; note path(s) via controller 22.).
Alternatively, Sasagawa teaches the substitution of unidirectional and bidirectional connections (See, e.g., col. 1, lines 54-61.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sasagawa, such as substituting the unidirectional connections with bidirectional connection in Denzel, in order to improve device management operations.
The rationale set forth above regarding the apparatus of claim 6 is applicable to the method of claim 16.

10.	Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, in view of Casley, and/or in further view of Denzel, and in further view of U.S. Patent No. 5,859,983 (hereinafter “Heller”)

Regarding claims 21 and 22: Roberts modified by Casley and/or Denzel substantially teaches the apparatus as set forth above regarding claim 1, but does not explicitly state wherein the third path is a third unidirectional path from the third stage of switches to the first state of switches, and a fourth unidirectional path from the first stage of switches to the third stage of switches directly connects the first stage of switches to the third stage of switches. However, Heller teaches this feature (See, e.g., col. 12, lines 30-61.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Heller, such as the connection functionality, within the system of Roberts modified by Casley and/or Denzel, in order to improve device management operations.
.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476